Title: To Thomas Jefferson from Tench Coxe, 30 April [1793]
From: Coxe, Tench
To: Jefferson, Thomas



April 30. [1793]

Mr. Coxe has the honor to inclose to the Secretary of State a letter from Mr. Stephen Kingston relative to a foreign built Ship, which is stated to belong to Mr. Kingston of Philadelphia. This Vessel is not now in the United States but in Jamaica, Honduras or on the High Seas between them. She is British built, and has now a British  register, it is presumed, as she could not without one enter the Ports of Jamaica.
